Citation Nr: 0809704	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  05-25 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for hiatal hernia with reflux 
esophagitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  In that decision, the RO denied the 
veteran's petition to reopen a claim for service connection 
for hiatal hernia with reflux esophagitis.

In an October 1985 rating decision, the RO denied the 
veteran's claim for service connection for a "stomach 
condition."  Following a VA medical examination in November 
1985, the RO again denied the veteran's claim in January 
1986.  The veteran did not perfect an appeal, and that 
decision became final.  In September 1989, the veteran again 
filed a claim for service connection for what he identified 
as a hiatal hernia.  The RO again denied the veteran's claim 
via a rating decision issued in October 1989.  Although the 
veteran wrote to inquire about the denial in a November 1989 
letter, the RO entered a confirmed rating decision and 
responded to the veteran in November 1989 with a letter and 
information detailing the steps necessary for him to appeal 
the denial.  The veteran did not thereafter appeal.

In June 2003, the veteran sought to reopen his claim for 
hiatal hernia with reflux esophagitis.  In March 2006, the 
veteran testified during a hearing before a Decision Review 
Officer at the Milwaukee RO.  In a June 2005 statement of the 
case, the RO granted the veteran's petition to reopen his 
claim for service connection for hiatal hernia with reflux 
esophagitis.  The claim was then denied on the merits.  
Regardless of what the RO has done, however, the Board must 
address the question of whether new and material evidence has 
been received to reopen the claim for service connection.  
This is so because the issue goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board 
is required to first consider whether new and material 
evidence is presented before the merits of a claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Hence, the Board has characterized the claim for 
service connection for hiatal hernia with reflux esophagitis 
as a claim to reopen.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's petition to reopen his claim for service 
connection for hiatal hernia with reflux esophagitis.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

The record indicates the veteran reported to a VA treating 
physician in March 2004 that he was awarded Social Security 
Administration (SSA) disability benefits in February 2004.  
No such records are present in the claims file, however.  As 
records associated with the veteran's SSA award could be 
relevant to the claim on appeal, any available medical or 
other records associated with the veteran's reported SSA 
disability benefits award should be obtained and associated 
with the veteran's claims file.  The Board notes that once VA 
is put on notice that the veteran is in receipt of SSA 
benefits, VA has a duty to obtain the records associated with 
that decision.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Review of the veteran's claims file also reveals that the 
veteran was treated several times while in service for 
complaints of cramping, vomiting, diarrhea, and abdominal 
pain.  Although the veteran reported at a November 1981 visit 
that he suspected he had a hernia, records from that visit 
reveal an examination showing "no signs of hernia."  
Treating physicians conducted an upper gastrointestinal 
endoscopy in December 1983 and diagnosed him with "peptic 
disease" and irritable bowel.  Further, at the formal 
Physical Evaluation Board hearing concerning the veteran's 
fitness for service in April 1985, the Board member 
conducting the hearing noted that, although his discharge 
summary indicated that he had no gastrointestinal disorder, 
the veteran had been repeatedly treated while in service for 
a gastrointestinal disorder that "may or not have been 
irritable bowel syndrome.  It may have been esophagitis 
reflex [sic]." 

Relevant post-service medical records include a November 1985 
VA medical examination conducted pursuant to the veteran's 
initial claim for service connection for, inter alia, a 
"stomach condition."  Radiological testing conducted at 
that time revealed a "hiatus hernia and considerable reflux 
into the esophagus."  The veteran was again diagnosed with 
hiatal hernia in April 1989, and surgery was performed in 
March 2004 to treat the hernia.  Numerous records in the 
claims file document the veteran's ongoing treatment for the 
condition.

In this case, although it appears that a May 2005 VA examiner 
conducted a proper evaluation of the veteran's physical 
condition at the time, the Board notes that the examination 
report reflects no consideration of the November 1985 
radiological testing that revealed the presence of a hiatal 
hernia with esophageal reflux.  With respect to treatment and 
diagnoses while in service, the VA examiner failed to address 
in his examination report whether the veteran's complaints of 
abdominal pain, nausea, and vomiting could have been caused 
by a developing hiatal hernia in light of the diagnosis of 
hiatal hernia five months after the veteran left the service.  
In light of the above considerations, the Board concludes 
that another VA examination would help with respect to the 
relationship between the veteran's current diagnosis of 
hiatal hernia with reflux esophagitis, his in-service history 
of peptic disease and abdominal complaints, and the November 
1985 diagnosis of hiatal hernia with esophageal reflux.  
Under these circumstances, the veteran should be scheduled 
for examination at an appropriate VA medical facility.  See 
38 U.S.C.A. § 5103A.  The examiner should pay particular 
attention to the veteran's in-service complaints and 
diagnoses and to the November 1985 radiological testing 
report that documents a hiatal hernia with esophageal reflux 
in opining as to whether the condition could have developed 
during service.  

The veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, could result in a 
denial of his claim.  See 38 C.F.R. § 3.655(b) (2007).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, VA should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain 
any additional pertinent evidence not 
currently of record.  The veteran 
should also be invited to submit any 
pertinent evidence in his possession, 
and the originating agency should 
explain the type of evidence VA will 
attempt to obtain as well as the type 
of evidence that is his ultimate 
responsibility to submit.  The letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the 
claim within the one-year period).  

2.  Any medical or other records relied 
upon by SSA in granting the veteran 
benefits should be sought.  The 
procedures set forth in 38 C.F.R. § 
3.159(c) (2007) regarding requesting 
records from Federal facilities must be 
followed.  All records and/or responses 
received should be associated with the 
claims file.

3.  After securing any additional 
records, the veteran should be scheduled 
for evaluation at an appropriate VA 
medical facility.  The entire claims 
file, including a copy of this remand, 
must be made available to and reviewed by 
the physician(s) designated to examine 
the veteran.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner should particularly 
address the veteran's in-service 
complaints and diagnoses as well as the 
November 1985 radiographic finding of 
hiatal hernia with esophageal reflux in 
arriving at an opinion as to the 
likelihood that the veteran's condition 
began during active duty.

4.  The adjudicator should ensure that 
the examination report complies with 
this remand and the questions presented 
in the examination request.  If a 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

5. After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claim on appeal should be 
adjudicated in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal is not 
granted, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

